                        Case 2:20-cv-02335-MCE-KJN Document 9 Filed 01/04/21 Page 1 of 2

                 1    JASON J. CURLIANO [Cal. State Bar 167509]
                      ONDREJ LIKAR [Cal. State Bar 260199]
                 2    BUTY & CURLIANO LLP
                      516 - 16th Street
                 3    Oakland, CA 94612
                      Tel: 510.267.3000
                 4    Fax: 510.267.0117
                      Email: jcurliano@butycurliano.com
                 5           olikar@butycurliano.com
                 6    Attorneys for Defendants:
                      KAISER FOUNDATION HOSPITALS;
                 7    THE PERMANENTE MEDICAL GROUP, INC.
                 8                                               UNITED STATES DISTRICT COURT
                 9
                                                   EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO
               10

               11
                      JAMES PEARSON,                                                         )     Case No. 2:20-CV-02335-MCE-KJN
               12                                                                            )
                                                        Plaintiff,                           )      SECOND STIPULATION TO
               13                                                                            )      EXTEND TIME TO RESPOND TO
                                v.                                                           )
               14                                                                            )      INITIAL COMPLAINT BY NOT
                      KAISER FOUNDATION HOSPITALS;                                           )      MORE THAN 28 DAYS (LOCAL
               15                                                                            )      RULE 144(A)) AND ORDER
                      THE PERMANENTE MEDICAL                                                 )
               16     GROUP, INC., a Corporation doing                                       )
                      business in the State of California;                                   )      Complaint filed on 11/23/20
               17     COMMONSPIRIT HEALTH, a Colorado                                        )
                                                                                             )
               18     corporation, d/b/a ST. JOSEPH’S                                        )
                      BEHAVIORAL HEALTH; and Does 1                                          )
               19     through 20, inclusive                                                  )
                                                                                             )
               20                                       Defendants.                          )
                                                                                             )
               21
                                IT IS HEREBY STIPULATED, by and between plaintiff JAMES PEARSON and
               22
                      defendants KAISER FOUNDATION HOSPITALS and THE PERMANENTE MEDICAL
               23
                      GROUP, INC. (referred to herein as “KAISER DEFENDANTS”), through their
               24
                      undersigned counsel, that the KAISER DEFENDANTS may have up to and including
               25
                      January 13, 2021 to file a responsive pleading to plaintiff’s Complaint. The extension is
               26
                      necessary to allow the KAISER DEFENDANTS time to obtain information needed to
               27
                      respond to the Complaint. This is the second stipulation for an extension of time between
               28
BUTY & CURLIANO LLP
  516 – 16TH STREET
                                                                                            1
                      _______________________________________________________________________________________________________________________________________________
 OAKLAND, CA 94612
    510.267.3000
                      SECOND STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT
                            BY NOT MORE THAN 28 DAYS (LOCAL RULE 144(A)) AND ORDER
                        Case 2:20-cv-02335-MCE-KJN Document 9 Filed 01/04/21 Page 2 of 2

                 1    the parties. This extension does not exceed the twenty-eight (28) days allowed under
                 2    Eastern District Local Rule 144(a). Pursuant to Local Rule 144(a), approval of this
                 3    stipulation by the Court is not necessary.
                 4

                 5    IT IS SO STIPULATED.
                 6

                 7    DATED: December 30, 2020                                         BUTY & CURLIANO LLP
                 8
                                                                                 By:      /S/ Ondrej Likar
                 9                                                                  JASON J. CURLIANO
                                                                                    ONDREJ LIKAR
               10                                                                   Attorneys for Defendants:
                                                                                    KAISER FOUNDATION HOSPITALS;
               11                                                                   THE PERMANENTE MEDICAL GROUP, INC.
               12

               13     DATED: December 30, 2020                                         ALLACCESS LAW GROUP
               14
                                                                                 By:/S/ Irakli Karbelashvili [as authorized on 12/30/2020]
               15                                                                   IRAKLI KARBELASHVILI
                                                                                    Attorneys for Plaintiff:
               16                                                                   JAMES PEARSON
               17

               18
                               IT IS SO ORDERED.
               19
                      Dated: January 4, 2021
               20

               21

               22

               23

               24

               25

               26

               27

               28
BUTY & CURLIANO LLP
  516 – 16TH STREET
                                                                                            2
                      _______________________________________________________________________________________________________________________________________________
 OAKLAND, CA 94612
    510.267.3000
                      SECOND STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT
                            BY NOT MORE THAN 28 DAYS (LOCAL RULE 144(A)) AND ORDER
